Citation Nr: 0336259	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-02 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hand and leg 
disorders, claimed as secondary to fibromyositis of the 
lumbar muscles.  


REPRESENTATION

Appellant represented by:	L. A. De Meir-LeBlanc, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





REMAND

The veteran had active service from January 1960 to March 
1962.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
which denied service connection for bilateral hand and leg 
disorders, claimed as secondary to fibromyositis of the 
lumbar muscles.  

In his February 2003 substantive appeal, the veteran 
requested a hearing before a member of the Board sitting at 
the RO (i.e. Travel Board hearing).  He also requested a 
hearing before RO personnel.  There is a notation in the 
record that the veteran failed to appear for a RO hearing 
scheduled in May 2003.  However, the veteran has not been 
scheduled for a Travel Board hearing.  Given the expressed 
intent of the veteran, the case must be returned to the RO to 
arrange such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  

Accordingly, this case is remanded for the following:  

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


